DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is responsive to application filed on 12/29/2020.  Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zochowski (USPN. 2019/0354518).

Regarding claims 1-20, Zochowski discloses:
Regarding system, medium and method claims 1, 9 and 17, a method for committing a block of client requests to a log of committed blocks in a distributed service that comprises N replicas 
receiving from one of the N replicas a proposal for committing to the log a block of client requests (fig. 2, par. 72, “These representatives vote on governance proposals and elect the validators, called delegates, that run the actual consensus algorithm to process transactions” and ;
sending a vote on the proposed block to all of the replicas (fig. 4 and par. 124, “dynamic node set to achieve consensus on transactions, votes and epoch blocks”);
setting a timer to a delay that is twice a maximum transmission delay between any two compute nodes on the computer network and starting the timer (par. 154, “two epoch delay for delegate elections… 20 second delays are introduced to accommodate processing delay”, ensure all nodes and changes are interacted before the start of a new epoch); and 
after the timer elapses and if there is neither an equivocation during the timer delay nor a stalling condition, committing the proposed block to the log if each replica is a prompt replica, which is a replica that responds to messages on the computer network within the delay of the timer (fig. 4 and par. 128, consensus algorithm comprising messages and commit).

2. The method of claim 1, further comprising: during the delay of the timer, receiving from one of the N replicas another proposal for committing to the log another block of client requests, and sending a vote on the other proposed block (pars. 64 and 72, multiple transaction handling 

3. The method of claim 1, wherein when a minority of replicas are sluggish replicas, where a sluggish replica is not responsive to messages on the computer network within the timer delay, said method further comprises: if the replicas are not in a responsive mode after the timer elapses: sending a commit message to all replicas; waiting until receiving commit messages from a quorum of replicas; and then committing the proposed block to the log (par. 127, commit phase and receiving proof that more than 2/3 n nodes signed prepare messages for the operation, thus reaching a quorum of replica nodes and the others are not holding the process from committing).

4. The method of claim 3, when the minority of replicas are sluggish replicas, said method further comprises: if the replicas are in the responsive mode and the majority of replicas responds faster than the timer delay: waiting until receiving commit messages from a quorum of replicas; and then committing the proposed block (par. 127, commit phase and receiving proof that more than 2/3 n nodes signed prepare messages for the operation, thus reaching a quorum of replica nodes).  

5. The method of claim 1, wherein the replica enters a responsive mode when a strong certificate is received in the proposal (pars 6, consensus and par. 134, certifying the election results).

6. The method of claim 1, further comprising: detecting the equivocation when a block that is received does not extend a block previously proposed and selecting a new leader in response to the detection of the equivocation (par. 134, representative voting power stake is slashed [i.e., based on voting hence not extending a block previously proposed] and new leader with largest voting power is elected, which effectively votes as the leader).  

7. The method of claim 1, further comprising: detecting the stalling condition when a designated number of new blocks is not proposed within a designated time and selecting a new leader in response to the detection of the stalling condition (par. 134, representative voting power stake is slashed [i.e., based on voting] and new leader with largest voting power is elected).  

Regarding system claims 10-16 and medium claims 18-20, they comprise substantially the same subject matter as rejected method claims 2-8, and are therefore rejected on the merits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of synchronizing and committing:  USPN. 2017/0316073.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 24, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153